Green Paper on urban transport (debate)
The next item is the Commission communication on the Green Paper on Urban Transport.
Mr President, earlier on I presented these proposals on urban mobility to the College of Commissioners and I am pleased to be able to give a first taste of them now to the European Parliament.
The United Nations is preparing for the International Conference on Climate Change, which will take place in Bali in December. Yesterday, there was a preparatory meeting of Heads of State or Government in New York, during which the European Union unveiled its highly ambitious proposal: to halve greenhouse gas emissions by 2050.
Urban transport is one of the areas where efforts must be made. Pollution from private and public urban passenger and freight transport represents 40% of CO2 and 70% of other pollutants that come from our roads.
The Green Paper that I am presenting before you today is the result of an initial intensive consultation that began in January and continued until June: consulting institutions, city representatives, stakeholders and citizens. What we took from this consultation was a strong willingness from stakeholders to put the issue of urban mobility on the European agenda. Local authorities and towns and cities in Europe should not be left to manage this challenging situation on their own.
It is not my intention to impose central solutions, ill-suited to local circumstances. Rather, the Union role, in partnership with all parties, is to identify obstacles to urban mobility and find ways of removing them. The European Union must raise awareness of this issue and lead the way if necessary.
In what terms should we rethink urban mobility? Personally I believe there to be five fundamental objectives. First of all, Mr President, ladies and gentlemen, free-flowing towns and cities. Throughout Europe, increasing traffic in town and city centres leads to permanent congestion. The economic consequences of urban traffic congestion are estimated at 1% of the EU's gross domestic product. Experience shows that there is no single solution to reduce congestion. Alternative to the private car, such as collective transport, walking and cycling, must be made safer and more attractive. Car-pooling and car-sharing and the introduction of a more efficient freight transport system might help make towns and cities more free-flowing.
Secondly, greener towns and cities through improved energy efficiency and the use of alternative fuels. Traffic restrictions in town and city centres, the creation of green zones and urban charging may form part of the solution, but public transport infrastructure must be developed and improved.
Towns and cities should also be intelligent. Towns and cities in Europe are currently facing a permanent increase in demand for freight and passenger transport. Intelligent transport systems and traffic control systems, and satellite navigation offer a wealth of opportunities to improve mobility, provided we take advantage of them. Delivery rationalisation in towns and cities could be improved using satellite navigation information. This is currently GPS, but in future will be Galileo.
Fourthly, towns and cities must be more accessible. Accessible, first of all, to disabled people, to people with reduced mobility, to families with young children. Everyone must be able to access our towns and cities. It is vital that urban planning is efficient and carefully thought out. Of course, people living in the suburbs also need access, which means having effective
links between urban and suburban transport. We need to promote high quality public transport, even a charter of passengers' rights.
Fifthly, and finally, we need safer towns and cities. I should point out that two thirds of road accidents take place in urban areas. One third of deaths - one death in three - takes place in an urban area. If we want to save lives, we need to take measures to make behaviour, vehicles and infrastructure safer. We need to consider the need to promote the ecological aspect of driving when training the drivers of the future. In general, we need to make sure that there is more observance of the highway code in Europe.
Mr President, ladies and gentlemen, this Green Paper will allow us to launch a broad consultation with governments, business and citizens, up to 15 March 2008. The document will include 25 clearly posed and open questions.
In the autumn of 2008, having participated in the debate, I intend to submit an action plan proposing concrete measures, presenting a clear vision of the tasks and responsibilities, taking into account the principle of subsidiary. I will also draw up a timetable for action.
Throughout this consultation process, the European Parliament and your Committee on Transport and Tourism must, of course, play a major role. Generally, I think we are all well aware, through this wide-ranging debate on urban mobility, that it really involves the everyday life of our citizens, and that if European citizenship means anything, then we must move towards safer urban mobility that is more consistent with environmental standards.
Mr President, ladies and gentlemen, thank you in advance for all your valuable contributions. I now invite your comments on this text. The presentation has been rather brief but, I believe, sufficiently explicit. I should explain that the document will be made available to all MEPs. It has just, as it were, been adopted by the College of Commissioners. I have taken all the necessary measures to ensure that you might be aware of it as soon as possible.
Thank you very much, Commissioner.
Rarely has a debate been so topical, since you have only just come out of the meeting. Thank you for delivering a copy of the Green Paper to me so quickly.
You know the rule, ladies and gentlemen: we will apply the catch-the-eye system.
(DE) Mr President, Mr Vice-President, ladies and gentlemen, many thanks on behalf of my Group! That is a fantastic idea - promoting mobility while taking measures to avoid disasters and environmental pollution. But you have stressed that you want to observe the principle of subsidiarity. When we read through the paper, you make very practical proposals, on city tolls and other matters for instance. How do you want to ensure that your good proposals and the debate we are all waiting for and which we will be having for a whole year do not lead to us telling cities and regions what to do, but only to an incentive actually to adopt best practice? We are agreed that we have to do something for cities and establish best practice. We are familiar with the accident statistics. In many cities and towns there is a high accident rate, but not in others. This is due to how matters are handled locally.
How then do you want to manage the development of collective ideas without the cities and regions getting the feeling they are being patronised by Europe?
(NL) Mr President, Commissioner, we know that we are still at the beginning of an entire process and I therefore look forward to hearing the responses of stakeholders and the concrete actions that you are planning for next year. I feel, however, that it is highly important that you place this on the political agenda in order to show that this is a priority for the Commission and for the European Union as a whole, in order both to bring about sustainable mobility and to achieve our agreements in relation to climate control. I think that one of the most important things is to establish an instrument through which good examples that already exist in many cities can be exchanged in such a way that we can learn from them. Each city is different and each problem is different, yet I believe that it all comes down to establishing an effective mechanism and I wonder what your view is on this. How can we exchange all the good ideas that form the basis of associations in small and large cities so that we can learn from them?
(FR) Mr President, I am especially pleased, Commissioner, with the five objectives you have just defined, although as you mentioned afterwards, there will be concrete measures following the consultation, which ends in March.
If you will allow me, Commissioner, I would like to repeat what the members of our Urban Housing Intergroup have pointed out: namely the need to adopt an integrated approach, not only for cities, but also, as you said earlier, for the suburbs.
As part of this integrated approach, bearing in mind that the European Union invests regional funds - the ERDF, ESF and EAFRD, the latter involving both rural and suburban areas - it seems to us that you and your fellow Commissioners need to take these various aspects into account, so that the integrated approach can truly be implemented by cities and municipalities. Therefore, today I once again call for the integrated approach to be taken into account in this issue of urban transport.
Mr Jarzembowski, these are proposals. They are not complete. In a box, at the end of each set of questions, we have asked what the role of the European Union should be. Therefore, I am not going to predict what the outcome of the debate will be. The question is open and in fact it must be demonstrated that there is real European added value. We are not going to claim to exercise any sort of supervision over European towns and cities.
Mr El Khadraoui, I think you hit the nail on the head: we want to make this a political priority. I think you voiced my own thoughts on the subject. I would like elected officials, by supporting each other and through good practice and sharing the best experiences, to convince their compatriots somehow to engage in these bolder and more environmentally-friendly urban policies.
Mr Beaupuy rounded off what you said by pointing out that we can only truly succeed with an integrated approach, which effectively means that town planners also have to design towns and cities in a certain way, taking into account future mobility requirements, and specifically the construction of suburban areas: this should not be haphazard. I would like to thank Mr Beaupuy in particular, as well as the urban mobility group, which I am sure will make a valuable contribution.
(PL) Mr President, first of all I would like to express my thanks for the interest in the subject of urban transport. This is an extremely serious and difficult subject, especially as the EU is concerned with urban policy.
The very raising of the subject at European Commission level in relation to towns shows that we are dealing here with an unusually interesting interpretation of the principle of subsidiarity. I am very much in favour of the Commission's actions in this sphere. In supporting the Commission's actions in this sphere, I would like to ask the Commissioner, although perhaps this question is a bit premature, but nevertheless, how are we to understand the arrangement whereby the Commission will implement the principle of partnership in this matter, in other words, what are the possible instruments of partnership? Are we talking about an exchange of experience? Are we talking about a partner who also in some sense does more than just propose, but actually demands?
On the back of what Mr Jarzembowski has said, I would also like to ask for support for the Committee on Regional Development having reinforced cooperation with the Committee on Transport and Tourism in this matter.
(DE) Mr President, Commissioner, many thanks for your speech and for the Green Paper, the details of which we are still not familiar with. It is true that more and more people are living in cities and conurbations, but there are also, of course, specific problems associated with shrinking cities, which should not be completely disregarded. My first question is: are they also in our field of vision? We have capacity overload in the inner cities, primarily associated with individual private transport resulting in very high emissions, particulates, noise and also safety problems.
Secondly, if we now want to increase public transport, and networking it intelligently plays a crucial role in the solution, the question then arises, of course, whether we will be able to use capital from the Structural Funds for this purpose at all.
Thirdly, as regards the many individual proposals for freight transport logistics and so on: do we also have a forum for exchanging best practice models, in which this exchange can take place in an organised manner?
(DE) Mr President, Commissioner, thank you for the report. You write here that you want to promote alternatives to the car, namely travel by bus, rail, cycling and walking. However, you also know that 95% of EU cofinancing, which the cities are asking for, goes solely to road transport. You are therefore considering whether you should say that at least 50% must in future go to these alternatives, because my home city of Berlin argues, for example, that EU funds should not be spent on local public transport. I think that is mad! If you do not change the funding, you will never be successful. Therefore, how do you want to ensure that the EU's alternatives can be considered in future?
Mr Olbrycht, partnership can be expressed through sharing good practice and, at the request of the towns, through a set of guidelines concerning, for example, the use of a town's central infrastructure, or through more harmonised information: sometimes there are signs that show a motorway in one colour in one town or Member State, but in another colour in a different town or Member State. We should think of ways of harmonising information. Therefore, obviously I think that this partnership will fully take account of the intentions of the regions and that we will find synergies to generate resources.
Mr Stockmann, the Structural Funds are available for some pilot initiatives. In my trans-European networks budget and the budget of the Directorate-General for Energy and Transport in general, we have resources for monitoring pilot schemes, particularly through Civitas, which you are familiar with. It is true that we also need to clarify further the use of the Structural Funds, which leads me on to say that Mr Cramer's comment is justified and that, in some cases, we need to be more careful about how the Structural Funds are used.
It is true that the European Union has not indicated a percentage for the use of the Funds: it is up to the towns, cities and regions to decide. For this reason, therefore, I believe that through this Green Paper and through the debate, our task will be to convince the towns, cities and regions to make better use of the Funds. I think the example you gave is a very interesting one.
(DE) Mr President, Mr Vice-President, I very much approve of some of the things you have mentioned. You have highlighted the upgrading of public transport, greater road safety, and environmental aspects in driver training and satellite navigation. All this is associated with certain problems - it costs a lot of money. Mr Cramer has already demonstrated one form of concerted action. I should like to put forward a second, which has not yet been mentioned. We have the miracle cure in our hands. We have the internalisation of external costs in front of us. We hear that this method of calculation is ready and aspects of urban transport that cannot otherwise be paid for could be subsidised and paid for by comprehensive internalisation of external costs.
Two questions on this: when can we realistically expect the presentation of a preliminary model, which we can subsequently expand and enlarge? Can you also envisage using this money for similar projects?
(FR) Mr President, personally I am just as keen as Mr Jarzembowski that local authorities should be free to govern and I do not think that we can impose any sort of transport policy on an independent local authority elected by universal suffrage. We would be misguided to do so.
That said, it seems to me that the Community added-value is indisputable, since we are trying to tackle the greenhouse effect. What we are dealing with is the production of pollutants, particularly at regional level, by transport, which we know is the main source of pollutants and greenhouse gases. Therefore, I do not think it is excessive for the European Union to become involved, including for conservation reasons.
On the other hand, I do believe that there cannot be any coercive policy. There could be an incentive policy, Commissioner. I sometimes like to think that this would be hugely successful if there were, for example, a Community URBAN programme for transport; in other words, a programme that encourages local authorities to engage in sustainable mobility based on a set of sustainable mobility guidelines. I do not know whether you can envisage this.
(ES) Mr President, I would like to congratulate the Commissioner for his political courage in dealing with this issue and suggesting that subsidiarity is an opportunity. In the Committee on Petitions we are constantly seeing petitions from citizens at local level who are asking for the help and protection of the European Union, precisely to resolve problems that can no longer be resolved locally, because they are matters to be resolved globally, such as environmental and security issues, etc.
I would like to ask the Commissioner if in intelligent systems the subject of information to citizens is taken into account, as it could enormously reduce stress about disinformation. Also, whether the problems of road safety on the daily commute to work will be taken into account, as this is one of the areas in which we are having the most problems. Also, what would be the ideas regarding this rationalisation of the distribution of goods, which often causes these congestion problems.
(RO) Mr. President, Mr. Commissioner, the development of the European Union is based upon mobility and free movement of persons and goods. 80% of European citizens live in towns and 40% live in cities. 60% of them believe that there is, in fact, congestion and pollution at an urban level and over 70% of them are waiting for a European action. I believe that the Green Paper on public transport will also solve, has to solve, the issue of the 40% of the citizens who do not own a car and live in towns and, especially, the integration of disabled people into economic and social life.
Urban planning is extremely important and I also request the use of certain funds - structural funds, JESSICA, regional funds - for urban transport development. I support the use of the project and the expansion of the CIVITAS project and CIVITAS+ and, especially, the encouraging and supporting of new Member States in order to benefit from these funds for urban transport development.
(FR) Commissioner, you are embarking on an ambitious project that concerns us all.
I truly hope that, in this transport debate, we do not forget the important role that transport has for territorial cohesion. You talked about access to towns and cities by urban transport. I sincerely hope that in this great debate, we remember to talk about rural areas and, as you said, incentives for local authorities in terms of rural transport, which is often overlooked.
Mr President, I would first of all like to thank those MEPs who have voiced their initial reactions. It has been extremely interesting to hear what they have to say.
Mr Leichtfried, we do in fact have the problem of the regional disc scheme, or 'Eurovignette', which is being examined as part of a study planned for 2008 in connection with the Eurovignette Directive. The date is set in the Directive and the work is already under way. I think we need to consider urban charging, as well as how the revenue generated is used. I think that this is a very important issue, because it might, if we had a legal framework, help mayors to be able to use this tool in some cases, while monitoring the allocation of the resources generated.
To a certain extent, the final question in our questionnaire provides an answer to what Mr Savary said. I quote: 'In the longer term, what added value might derive from targeted European support for the financing of clean and energy-efficient urban transport?' The question almost echoes what Mr Savary asked; namely whether there could eventually be a Community programme. It is too early to say, but it is crucial that we raise the question. I would like to thank Mr Savary for saying that there is a certain amount of Community added value in such an important policy for the future.
Mrs Ayala Sender, public information is of course a major factor in intelligent mobility and we know that, in this respect, satellite navigation, combined with progress in new information and communications technologies, must ensure that a bus stop, say, can also be a passenger information point. There is plenty to do here and it is essential that the most effective technology is made available to towns and cities. You also mentioned rationalising the distribution of goods in town and city centres: there is a huge amount to be done there also.
Mrs Ţicău, thank you for raising the problem of access for the disabled and for people with reduced mobility in general. I think that this is another major aspect of this issue. We must give 'European citizenship' content, and I can see only advantages in having a real charter on rights and obligations for passengers that would also be beneficial to these citizens.
Mrs Douay was right to remind us that, of course, mobility must be considered as a whole. There are people who live in towns and cities, there are people who go to towns and cities to work, and there too there has to be a more integrated approach. However, I will finish by saying both to you, Mrs Douay, and to all MEPs: we have made quite a rough sketch, if you like, because we did not want to confine answers at this stage within certain restricted rules. The questions are deliberately open. That said, I am also weighing up all the effort needed to achieve a coherent and efficient action plan, otherwise there will be no European added value.
Thank you, Mr President, ladies and gentlemen, and I sincerely look forward to continuing this exciting debate on urban mobility over the coming months.